Name: Commission Regulation (EC) No 2567/95 of 31 October 1995 fixing the amount of the private storage aid for the squid Loligo patagonica
 Type: Regulation
 Subject Matter: prices;  distributive trades;  fisheries;  agricultural structures and production
 Date Published: nan

 No L 262/30 EN Official Journal of the European Communities 1 . 11 . 95 COMMISSION REGULATION (EC) No 2567/95 of 31 October 1995 fixing the amount of the private storage aid for the squid Loligo patagonica THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 331 8 /94 (2), and in par ­ ticular Article 16 thereof, Whereas Commission Regulation (EC) No 1690/94 (3) lays down detailed rules of application for the granting of private storage aid for certain fishery products ; Whereas Commission Regulation (EC) No 2896/94 of 29 November 1994 (4) establishes the rates of interest to be used for calculating the costs of financing intervention measures comprising buying in, storage and disposal , i.e. 6% ; Whereas the average price for the quid Loligo patagonica has been below 85 % of its guide price for a significant period ; Whereas it is therefore necessary to fix the amount of the private storage aid for the product concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 1 . The private storage aid referred to in Article 16 of Regulation (EEC) No 3759/92 shall be granted for the quantities of Loligo patagonica offerred for sale during the period 1 March to 31 May 1995 subject to a maximum quantity of 1 352 tonnes. 2. The amount of the aid for a maximum storage period of three months shall be ECU 46/tonne net weight for the first month and ECU 23/tonne net weight for the second and third months . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 350, 31 . 12. 1994, p. 15. M OJ No L 179, 13. 7. 1994, p. 4. ( «) OJ No L 305, 30. 11 . 1994, p. 12.